USCA11 Case: 21-13174      Date Filed: 02/10/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13174
                   Non-Argument Calendar
                   ____________________

RICHARD CURRIE,
                                              Plaintiff-Appellant,
versus
AUTO-OWNERS INSURANCE COMPANY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-02160-ELR
                   ____________________
USCA11 Case: 21-13174        Date Filed: 02/10/2022     Page: 2 of 8




2                      Opinion of the Court                21-13174


Before WILLIAM PRYOR, Chief Judge, LAGOA, and BRASHER, Circuit
Judges.
PER CURIAM:
       Richard Currie appeals the summary judgment in favor of
his former insurer, Auto-Owners Insurance Company, and against
his complaint of breach of contract and of bad faith denial of cov-
erage. The district court ruled that Currie failed to provide timely
notice of his loss and his delay provided a reasonable ground to
deny coverage. We affirm.
        In 2014, Currie and his wife purchased a homeowners policy
from Auto-Owners for their property in Stockbridge, Georgia,
through the McGarity Insurance Company. The Curries regularly
paid their insurance premium with their mortgage payment to
Wells Fargo after each annual renewal. The policy required Currie
to give Auto-Owners “or [its] agency immediate notice . . . if a cov-
ered loss occurs.” The policy also required that Currie “protect the
property from further damage or loss,” inventory “damaged and
destroyed property,” and submit “a proof of loss . . . within 60 days
after . . . [giving] noti[ce] . . . of the loss.”
       In June 2017, three months after Currie and his wife sepa-
rated, he submitted a claim to Auto-Owners for damage a tree
caused to the back deck and above-ground pool. Currie exchanged
emails with an adjuster and negotiated three insurance checks.
USCA11 Case: 21-13174        Date Filed: 02/10/2022     Page: 3 of 8




21-13174               Opinion of the Court                        3

Curry renewed his homeowner policy in August 2018 despite hav-
ing declared bankruptcy.
      In October 2018, Wells Fargo foreclosed on the mortgage
and the Curries’ divorce became final. Currie remained on the
property as a squatter and tapped into a neighbor’s electrical sup-
ply. He discarded all mail addressed to the “current resident.”
        In November 2018, a fire occurred on the property and left
it uninhabitable. The fire department “classified the cause [of the
fire] as undetermined and was unable to rule out human action or
misuse of electrical appliances.” The fire department issued a re-
port that valued the personal property destroyed as $5,000. Currie
returned to the property to retrieve three items without protecting
the house from the elements or from intruders. Later, he could not
recall the name of his insurer and called Wells Fargo. A bank rep-
resentative told Currie that the property was uninsured.
       On October 10, 2019, after receiving notice that Auto-Own-
ers had cancelled the homeowner policy for nonpayment of premi-
ums, Currie contacted McGarity about the fire. An insurance agent
recorded that Currie said he “waited so long to call due to not hear-
ing back from the fire department.” The agent instructed Currie to
submit the report from the fire department to open his claim.
      Five days later, McGarity filed Currie’s claim with Auto-
Owners. Currie told an adjuster that his delay was “due to not
knowing who his insurance carrier was or his agent” until he re-
ceived the cancellation notice. Currie stated that he “just want[ed]
USCA11 Case: 21-13174         Date Filed: 02/10/2022    Page: 4 of 8




4                      Opinion of the Court                 21-13174

his contents paid for.” Because Currie had failed to protect the
property and wiring was missing from the walls, which suggested
the house had been vandalized, Auto-Owners notified Currie that
it was proceeding under a reservation of rights.
         The adjuster requested an investigation into the origin and
cause of the fire based on Currie’s remark that a friend had reported
seeing another person pour gasoline on Currie’s bed. Auto-Owners
retained an independent adjuster to examine the property. Auto-
Owners also retained a fire investigator who contacted the fire de-
partment after examining its report and learned that the origin of
the fire was undetermined because the floor in the master bedroom
was too unstable to collect samples. The investigator determined
from the “burn patterns within the master bedroom that the fire
originated on the bed in the center of the room.” But the investiga-
tor was unable to determine the cause of the fire “due to damage,
time, theft, and undocumented changes to the unsecured scene
. . . .”
        On November 25, 2019, Auto-Owners denied Currie’s claim
for coverage. The insurer stated that, due to Currie’s delay in re-
porting the loss, it was unable “to fully investigate the cause of the
fire” or “to determine the extent of the damages due to the delay
in reporting after the loss.” The insurer invited Currie to “advise”
it of any information “relied on that [was] not accurate” and to “for-
ward any additional information . . . relevant to the question of
coverage . . . .”
USCA11 Case: 21-13174         Date Filed: 02/10/2022     Page: 5 of 8




21-13174                Opinion of the Court                         5

       Currie retained an attorney who notified Auto-Owners that
Currie’s delay was reasonable because the fire had destroyed his
records, Wells Fargo had advised him that the property was unin-
sured, and he had contacted Auto-Owners promptly after receiving
a renewal notice. Currie inventoried his personalty with profes-
sionals and submitted a proof of loss for $140,700. Auto-Owners
responded that it had denied the claim and urged Currie to submit
“any information . . . that could assist . . . in an evaluation of what
damages were specifically related to the fire . . . apart from any
damages for . . . failure to protect the property post-loss” or that is
“relevant to the question of coverage.”
        Currie filed a complaint against Auto-Owners in a Georgia
court, and the insurer removed the action to the district court. Cur-
rie alleged that the “Loss [caused by the fire] was a covered loss to
covered property under the terms and conditions of [his] Policy”
and that Auto-Owners “unreasonably and frivolously failed to
make payment . . . for the damage to his personal property caused
by the Loss.”
         Auto-Owners moved for summary judgment, which the
district court granted. The district court ruled that Currie breached
a condition precedent to coverage by failing to provide immediate
notice of the loss, which was unreasonable as a matter of law. The
district court rejected Currie’s arguments that his delay was justifi-
able based on the misstatement of a Wells Fargo representative, his
forgetfulness and the destruction of his policy, and the confusion
caused by his divorce, foreclosure, and substance abuse. The
USCA11 Case: 21-13174         Date Filed: 02/10/2022    Page: 6 of 8




6                      Opinion of the Court                 21-13174

district court also ruled that Auto-Owners “conducted a thorough
investigation of the fire” and had a “reasonable, nonfrivolous
ground” to deny coverage.
        We review a summary judgment de novo. See Pelaez v.
Gov’t Emps. Ins. Co., 13 F.4th 1243, 1249 (11th Cir. 2021). We view
the facts and draw all reasonable inferences from those facts in Cur-
rie’s favor. See id. Summary judgment is appropriate when “there
is no genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
       Under Georgia law, which the parties agree applies, when
an insurance policy requires timely notice of a loss as a condition
precedent to coverage, the insured must “compl[y] with the notice
provision or demonstrate justification for failing to do so.” Progres-
sive Mountain Ins. Co. v. Bishop., 790 S.E.2d 91, 95 (Ga. Ct. App.
2016). “[A]n insured . . . [must] act reasonably,” Forshee v. Emps.
Mut. Cas. Co., 711 S.E.2d 28, 31 (Ga. Ct. App. 2011) (internal quo-
tation marks omitted), “with reasonable diligence and within a rea-
sonable length of time in view of the attending circumstances,” Bi-
tuminous Cas. Corp. v. J.B. Forrest & Sons, Inc., 209 S.E.2d 6, 9
(Ga. Ct. App. 1974). “[T]he facts and circumstances of a particular
case may render an insured’s delay in giving notice of an occur-
rence to his insurer unjustified and unreasonable as a matter of
law.” Progressive Mountain, 790 S.E.2d at 95 (quoting Plantation
Pipe Line Co. v. Stonewall Ins. Co., 780 S.E.2d 501, 506 (Ga. Ct.
App. 2015)). So, the “conclusions an ordinarily prudent and reason-
able person would draw . . . determine whether an insured has
USCA11 Case: 21-13174         Date Filed: 02/10/2022    Page: 7 of 8




21-13174               Opinion of the Court                         7

reasonably justified his decision not to notify the insurer.” Forshee,
711 S.E.2d at 31.
        The district court did not err by entering summary judg-
ment against Currie’s complaint of breach of contract. Currie’s 11-
month delay in reporting his loss was unreasonable as a matter of
law. Currie argues that “he was unaware of the existence of a policy
that might provide coverage for the Fire until he received the can-
cellation notice from Auto-Owners,” but “a reasonable person in
the same circumstances as those in which [Currie] found himself”
would have thought a policy existed, Forshee, 711 S.E.2d at 32.
Currie had been a policyholder since 2014, he obtained payment
from Auto-Owners on a claim he filed about a year earlier, and he
renewed his policy three months before the fire. Curry also could
not justify his delay based on the statement of an unnamed Wells
Fargo representative at an unspecified time after the fire that there
was no insurance on the property. In Georgia, “[t]he law requires
more than . . . misplaced confidence, to avoid the terms of a valid
contract.” Protective Ins. Co. v. Johnson, 352 S.E.2d 760, 761 (Ga.
1987) (quoting Int’l Indem. Co. v. Smith, 342 S.E.2d 4, 5 (Ga. Ct.
App. 1986)). Curry could not reasonably rely on Wells Fargo to
know the status of an insurance policy that he purchased.
       The district court also did not err by entering summary judg-
ment against Currie’s complaint of bad faith. An insurer acts in bad
faith when it makes a “frivolous and unfounded refusal in law or in
fact to pay according to the terms of the policy.” Amica Mut. Ins.
Co. v. Sanders, 779 S.E.2d 459, 463 (Ga. Ct. App. 2015) (internal
USCA11 Case: 21-13174       Date Filed: 02/10/2022   Page: 8 of 8




8                     Opinion of the Court               21-13174

quotation marks omitted). Currie waited 11 months to notify Auto-
Owners of his loss and provided dubious reasons for failing to do
so. Currie maintains that Auto-Owners failed to perform a fair in-
vestigation, but the record proves otherwise. Undisputed evidence
established that Auto-Owners retained a third party that examined
the scene, determined the origins of the fire, and, after amassing
records from and contacting agents of the fire department, agreed
with its conclusion that the cause of the fire could not be deter-
mined.
       We AFFIRM the summary judgment in favor of Auto-Own-
ers.